Case 8:20-cv-00912-CEH-TGW Document 36 Filed 01/22/21 Page 1 of 2 PageID 180




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

ANGELA MILLER and MADELYN
MIRABILE,

       Plaintiffs,

v.                                                            Case No: 8:20-cv-912-T-36TGW

CREATIVE HAIRDRESSERS, INC.,
RATNER COMPANIES, L.C. and DENNIS
RATNER,

      Defendants.
___________________________________/

                                          ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Thomas G. Wilson on January 4, 2021 (Doc. 35).            In the Report and

Recommendation, Magistrate Judge Wilson recommends that the Court grant the parties' Joint

Motion to Approve FLSA Settlement and for Dismissal With Prejudice. All parties were furnished

copies of the Report and Recommendation and were afforded the opportunity to file objections

pursuant to 28 U.S.C. § 636(b)(1). No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 35) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.
Case 8:20-cv-00912-CEH-TGW Document 36 Filed 01/22/21 Page 2 of 2 PageID 181




      (2)   The parties’ Joint Motion to Approve FLSA Settlement and for Dismissal with

            Prejudice (Doc. 29) is GRANTED. The Settlement Agreement (Doc. 29 - 1) is

            APPROVED, as it constitutes a fair and reasonable resolution of a bona fide

            dispute.

      (3)   This action is DISMISSED, with prejudice.

      (4)   The Clerk is directed to terminate all pending motions and close this file.

      DONE AND ORDERED in Tampa, Florida on January 22, 2021.




Copies to:
The Honorable Thomas G. Wilson
Counsel of Record




                                              2
